
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-kk


RECEIVABLES PURCHASE AGREEMENT

DATED AS OF DECEMBER 12, 2001

AMONG

ADC RECEIVABLES CORP. I, AS SELLER,

ADC TELECOMMUNICATIONS, INC., AS INITIAL SERVICER,

BLUE RIDGE ASSET FUNDING CORPORATION

AND

WACHOVIA BANK, N.A., AS AGENT

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. PURCHASE ARRANGEMENTS   1   Section 1.1   Purchase Facility   1  
Section 1.2   Incremental Purchases   1   Section 1.3   Decreases   2  
Section 1.4   Deemed Collections; Purchase Limit.   2   Section 1.5   Payment
Requirements and Computations   3 ARTICLE II. PAYMENTS AND COLLECTIONS   3  
Section 2.1   Payments of Recourse Obligations   3   Section 2.2   Collections
Prior to the Facility Termination Date; Repayment of Certain Demand Advances.  
3   Section 2.3   Repayment of Demand Advances on the Facility Termination Date;
Collections   4   Section 2.4   Payment Recission   5   Section 2.5   Clean Up
Call   5 ARTICLE III. COMMERCIAL PAPER FUNDING   5   Section 3.1   CP Costs   5
  Section 3.2   Calculation of CP Costs   5   Section 3.3   CP Costs Payments  
5   Section 3.4   Default Rate   5 ARTICLE IV. LIQUIDITY FUNDINGS   5  
Section 4.1   Liquidity Fundings   5   Section 4.2   Yield Payments   6  
Section 4.3   Selection and Continuation of Interest Periods   6   Section 4.4  
Liquidity Funding Yield Rates   6   Section 4.5   Suspension of the LIBO Rate  
6   Section 4.6   Default Rate   6 ARTICLE V. REPRESENTATIONS AND WARRANTIES   7
  Section 5.1   Representations and Warranties of the Seller Parties   7 ARTICLE
VI. CONDITIONS OF PURCHASES   10   Section 6.1   Conditions Precedent to Initial
Incremental Purchase   10   Section 6.2   Conditions Precedent to All Purchases
and Reinvestments   10 ARTICLE VII. COVENANTS   11   Section 7.1   Affirmative
Covenants of the Seller Parties   11   Section 7.2   Negative Covenants of the
Seller Parties   16 ARTICLE VIII. ADMINISTRATION AND COLLECTION   17  
Section 8.1   Designation of Servicer.   17   Section 8.2   Duties of Servicer.
  18   Section 8.3   Collection Notices   19   Section 8.4   Responsibilities of
Seller   19   Section 8.5   Monthly Reports   19   Section 8.6   Servicing Fee  
19 ARTICLE IX. AMORTIZATION EVENTS   19   Section 9.1   Amortization Events   19
  Section 9.2   Remedies   21 ARTICLE X. INDEMNIFICATION   22   Section 10.1  
Indemnities by the Seller Parties   22   Section 10.2   Increased Cost and
Reduced Return   24

i

--------------------------------------------------------------------------------

  Section 10.3   Other Costs and Expenses   24   Section 10.4   Control of
Defense   24 ARTICLE XI. THE AGENT   25   Section 11.1   Authorization and
Action   25 ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS   25   Section 12.1  
Assignments and Participations by Blue Ridge   25   Section 12.2   Prohibition
on Assignments by Seller Parties   25 ARTICLE XIII. MISCELLANEOUS   25  
Section 13.1   Waivers and Amendments.   25   Section 13.2   Notices   26  
Section 13.3   Protection of Agent's Security Interest.   26   Section 13.4  
Confidentiality.   27   Section 13.5   Bankruptcy Petition   27   Section 13.6  
Limitation of Liability   28   Section 13.7   CHOICE OF LAW   28   Section 13.8
  CONSENT TO JURISDICTION   28   Section 13.9   WAIVER OF JURY TRIAL   28  
Section 13.10   Integration; Binding Effect; Survival of Terms.   28  
Section 13.11   Counterparts; Severability; Section References   29  
Section 13.12   Characterization.   29

ii

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit I   Definitions Exhibit II   Form of Purchase Notice Exhibit III  
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s) Exhibit IV   Names of Collection Banks; Collection
Accounts Exhibit V   Form of Compliance Certificate Exhibit VI   Form of
Collection Account Agreement Exhibit VII   Credit and Collection Policy
Exhibit VIII   Form of Monthly Report Exhibit IX   Form of Performance
Undertaking Schedule A   Closing Documents

iii

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


         This Receivables Purchase Agreement, dated as of December 12, 2001 is
entered into by and among:

        (a)  ADC Receivables Corp. I, a Minnesota corporation ( "Seller" ),

        (b)  ADC Telecommunications, Inc., a Minnesota corporation ( "ADC
Telecom" ), as initial Servicer,

        (c)  Blue Ridge Asset Funding Corporation, a Delaware corporation (
"Blue Ridge" ), and

        (d)  Wachovia Bank, N.A., as agent for Blue Ridge and its assigns under
the Transaction Documents and under the Liquidity Agreement (together with its
successors and assigns in such capacity, the "Agent" ).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.


PRELIMINARY STATEMENTS

        Seller desires to transfer and assign Receivable Interests from time to
time.

        Blue Ridge shall purchase Receivable Interests from Seller from time to
time either by issuing its Commercial Paper or by availing itself of a Liquidity
Funding to the extent available.

        Wachovia Bank, N.A. has been requested and is willing to act as Agent on
behalf of Blue Ridge and its assigns in accordance with the terms hereof.


ARTICLE I.

PURCHASE ARRANGEMENTS


        Section 1.1    Purchase Facility.    

        (a)  Upon the terms and subject to the conditions of this Agreement
(including, without limitation, Article VI), from time to time after the
execution of the First Amendment but prior to the Facility Termination Date,
Seller may request that Blue Ridge purchase from Seller undivided ownership
interests in the Receivables and the associated Related Security and
Collections, and Blue Ridge shall make such Purchase; provided that no Purchase
shall be made by Blue Ridge if, after giving effect thereto, either (i)the
Aggregate Invested Amount would exceed the Purchase Limit, or (ii) the aggregate
of the Receivable Interests would exceed 100%. It is the intent of Blue Ridge to
fund the Purchases by the issuance of Commercial Paper. If for any reason Blue
Ridge is unable, or determines that it is undesirable, to issue Commercial Paper
to fund or maintain its investment in the Receivable Interests, or is unable for
any reason to repay such Commercial Paper upon the maturity thereof, Blue Ridge
will avail itself of a Liquidity Funding to the extent available. If Blue Ridge
funds or refinances its investment in a Receivable Interest through a Liquidity
Fundings, in lieu of paying CP Costs on the Invested Amount pursuant to
Article III hereof, Seller will pay Yield thereon at the Alternate Base Rate or
the LIBO Rate, selected in accordance with Article IV hereof. Nothing herein
shall be deemed to constitute a commitment of Blue Ridge to issue Commercial
Paper.

        (b)  Seller may, upon at least 5 Business Days' notice to the Agent,
terminate in whole or reduce in part, the unused portion of the Purchase Limit;
provided that each partial reduction of the Purchase Limit shall be in an amount
equal to $10,000,000 (or a larger integral multiple of $1,000,000 if in excess
thereof).

        Section 1.2    Incremental Purchases.    Seller shall provide the Agent
with at least two (2) Business Days' prior written notice in a form set forth as
Exhibit II hereto of each Incremental Purchase (each, a "Purchase Notice" ).
Each Purchase Notice shall be subject to Section 6.2 hereof and, except as set
forth below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less

--------------------------------------------------------------------------------

than $1,000,000 or a larger integral multiple of $100,000) and the Purchase Date
(which, in the case of any Incremental Purchase after the initial Purchase
hereunder, shall only be on a Settlement Date). Following receipt of a Purchase
Notice, the Agent will determine whether Blue Ridge will fund the requested
Incremental Purchase through the issuance of Commercial Paper or through a
Liquidity Funding. If Blue Ridge determines to fund an Incremental Purchase
through a Liquidity Funding, Seller may cancel the Purchase Notice or, in the
absence of such a cancellation, the Incremental Purchase will be funded through
a Liquidity Funding. The Agent shall notify the Seller as soon as possible of
any determination by Blue Ridge to fund any Incremental Purchase through a
Liquidity Funding. On each Purchase Date, upon satisfaction of the applicable
conditions precedent set forth in Article VI, Blue Ridge shall deposit to the
Facility Account, in immediately available funds, no later than 2:00 p.m. (New
York time), an amount equal to the requested Purchase Price.

        Section 1.3    Decreases.    Seller shall provide the Agent with prior
written notice in conformity with the Required Notice Period (a "Reduction
Notice" ) of any proposed reduction of Aggregate Invested Amount. Such Reduction
Notice shall designate (i) the date (the "Proposed Reduction Date" ) upon which
any such reduction of Aggregate Invested Amount shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Invested Amount to be reduced which shall be applied ratably to all
Receivable Interests in accordance with the respective Invested Amounts thereof
(the "Aggregate Reduction" ). Only one (1) Reduction Notice shall be outstanding
at any time.

        Section 1.4    Deemed Collections; Purchase Limit.    

        (a)  If on any day:

          (i)  the Outstanding Balance of any Receivable is reduced or cancelled
as a result of any defective or rejected goods or services, any cash discount or
any other adjustment by any Originator or any Affiliate thereof, or as a result
of any governmental or regulatory action, or

        (ii)  the Outstanding Balance of any Receivable is reduced or canceled
as a result of a setoff in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or

        (iii)  the Outstanding Balance of any Receivable is reduced on account
of the obligation of any Originator or any Affiliate thereof to pay to the
related Obligor any rebate or refund, or

        (iv)  the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than receipt of Collections or such Receivable becoming a
Defaulted Receivable), or

        (v)  any of the representations or warranties of Seller set forth in
Section 5.1(g), (i), (j), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

then, on such day, Seller shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the next succeeding
Settlement Date shall pay to the Agent's Account the amount of any such
Collection deemed to have been received in the same manner as actual cash
Collections are distributed under the terms of this Agreement.

        (b)  Seller shall ensure that the Aggregate Invested Amount at no time
exceeds the Purchase Limit. If at any time the Aggregate Invested Amount exceeds
the Purchase Limit, Seller shall pay to the Agent immediately an amount to be
applied to reduce the Aggregate Invested Amount (as

2

--------------------------------------------------------------------------------

allocated by the Agent), such that after giving effect to such payment the
Aggregate Invested Amount is less than or equal to the Purchase Limit.

        (c)  Seller shall also ensure that the Receivable Interests shall at no
time exceed in the aggregate 100%. If the aggregate of the Receivable Interests
exceeds 100%, Seller shall pay to the Agent on or before the next succeeding
Settlement Date (or, if such excess is discovered on a Settlement Date, on such
Settlement Date) an amount to be applied to reduce the Aggregate Invested Amount
(as allocated by the Agent), such that after giving effect to such payment the
aggregate of the Receivable Interests equals or is less than 100%.

        Section 1.5    Payment Requirements and Computations.    All amounts to
be paid or deposited by any Seller Party pursuant to any provision of this
Agreement shall be paid or deposited in accordance with the terms hereof no
later than 12:00 noon (New York time) on the day when due in immediately
available funds, and if not received before 12:00 noon (New York time) shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to the Agent for the account of Blue Ridge, they shall be paid to the
Agent's Account, for the account of Blue Ridge until otherwise notified by the
Agent. Upon notice to Seller, the Agent may debit the Facility Account for all
amounts due and payable hereunder. All computations of CP Costs, Yield, per
annum fees calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under the Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.


ARTICLE II.

PAYMENTS AND COLLECTIONS


        Section 2.1    Payments of Recourse Obligations.    Seller hereby
promises to pay the following (collectively, the "Recourse Obligations" ):

        (a)  all amounts due and owing under Section 1.3 or 1.4 on the dates
specified therein;

        (b)  the fees set forth in the Fee Letter on the dates specified
therein;

        (c)  all accrued and unpaid Yield on the Receivable Interests accruing
Yield at the Alternate Base Rate or the Default Rate on each Settlement Date
applicable thereto;

        (d)  all accrued and unpaid Yield on the Receivable Interests accruing
Yield at the LIBO Rate on the last day of each Interest Period applicable
thereto;

        (e)  all accrued and unpaid CP Costs on the Receivable Interests funded
with Commercial Paper on each Settlement Date; and

        (f)    all Broken Funding Costs and Indemnified Amounts upon demand.

        Section 2.2    Collections Prior to the Facility Termination Date;
Repayment of Certain Demand Advances.    

        (a)  Prior to the Facility Termination Date, any Deemed Collections
received by the Servicer and Blue Ridge's Portion of any Collections received by
the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Facility Termination Date, Seller hereby requests and Blue
Ridge hereby agrees to make, simultaneously with such receipt, a reinvestment
(each, a "Reinvestment" ) with Blue Ridge's Portion of the balance of each and
every Collection received by the Servicer such that after giving effect to such
Reinvestment, the Invested Amount of such Receivable Interest

3

--------------------------------------------------------------------------------

immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Invested Amount immediately prior to such receipt.

        (b)  On each Settlement Date prior to the Facility Termination Date, the
Servicer shall remit to the Agent's Account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
(after deduction of its Servicing Fee) apply such amounts (if not previously
paid in accordance with Section 2.1) to the Aggregate Unpaids in the order
specified:

         first, ratably to the payment of all accrued and unpaid CP Costs, Yield
and Broken Funding Costs (if any) that are then due and owing,

         second, ratably to the payment of all accrued and unpaid fees under the
Fee Letter (if any) that are then due and owing,

         third, if required under Section 1.3 or 1.4, to the ratable reduction
of Aggregate Invested Amount,

         fourth, for the ratable payment of all other unpaid Recourse
Obligations, if any, that are then due and owing, and

         fifth, the balance, if any, to Seller or otherwise in accordance with
Seller's instructions.

        (c)  If the Collections are insufficient to pay the Servicing Fee and
the Aggregate Unpaids specified above on any Settlement Date, Seller shall make
demand upon ADC Telecom for repayment of any outstanding Demand Advances in an
aggregate amount equal to the lesser of (i) the amount of such shortfall in
Collections, and (ii) the aggregate outstanding principal balance of the Demand
Advances, together with all accrued and unpaid interest thereon, and ADC Telecom
hereby agrees to pay such amount to the Agent's Account on such Settlement Date.

        Section 2.3    Repayment of Demand Advances on the Facility Termination
Date; Collections.    

        (a)  On the Facility Termination Date, ADC Telecom hereby agrees to
repay the aggregate outstanding principal balance of all Demand Advances,
together with all accrued and unpaid interest thereon, to the Agent's Account,
without demand or notice of any kind, all of which are hereby expressly waived
by ADC Telecom.

        (b)  On the Facility Termination Date and on each day thereafter, the
Servicer shall set aside and hold in trust, for the Secured Parties, all
Collections received on each such day. On and after the Facility Termination
Date, the Servicer shall, on each Settlement Date and on each other Business Day
specified by the Agent (after deduction of any accrued and unpaid Servicing Fee
as of such date): (i) remit to the Agent's Account the amounts set aside
pursuant to the preceding two sentences, and (ii) apply such amounts to reduce
the Aggregate Unpaids as follows:

         first, to the reimbursement of the Agent's costs of collection and
enforcement of this Agreement,

         second, ratably to the payment of all accrued and unpaid CP Costs,
Yield and Broken Funding Costs,

         third, ratably to the payment of all accrued and unpaid fees under the
Fee Letter,

         fourth, to the ratable reduction of Aggregate Invested Amount,

         fifth, for the ratable payment of all other Aggregate Unpaids, and

         sixth, after the Final Payout Date, to Seller.

4

--------------------------------------------------------------------------------




        Section 2.4    Payment Recission.    No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to the Person or Persons who suffered such
recission, return or refund) the full amount thereof, plus interest thereon at
the Default Rate from the date of any such recission, return or refunding.

        Section 2.5    Clean Up Call.    In addition to Seller's rights pursuant
to Section 1.3, Seller shall have the right (after providing written notice to
the Agent in accordance with the Required Notice Period), at any time following
the reduction of the Aggregate Invested Amount to a level that is less than
10.0% of the original Purchase Limit, to repurchase all, but not less than all,
of the then outstanding Receivable Interests. The purchase price in respect
thereof shall be an amount equal to the Aggregate Unpaids through the date of
such repurchase, payable in immediately available funds to the Agent's Account.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against Blue Ridge or the Agent.


ARTICLE III.

COMMERCIAL PAPER FUNDING


        Section 3.1    CP Costs.    Seller shall pay CP Costs with respect to
the Invested Amount of all Receivable Interests funded through the issuance of
Commercial Paper. Each Receivable Interest that is funded substantially with
Pooled Commercial Paper will accrue CP Costs each day on a pro rata basis, based
upon the percentage share that the Invested Amount in respect of such Receivable
Interest represents in relation to all assets held by Blue Ridge and funded
substantially with related Pooled Commercial Paper.

        Section 3.2    Calculation of CP Costs.    Not later than the 3rd
Business Day immediately preceding each Monthly Reporting Date, Blue Ridge shall
calculate the aggregate amount of CP Costs applicable to its Receivable
Interests for the Calculation Period then most recently ended and shall notify
Seller of such aggregate amount.

        Section 3.3    CP Costs Payments.    On each Settlement Date, Seller
shall pay to the Agent (for the benefit of Blue Ridge) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the Invested Amount of all
Receivable Interests funded with Commercial Paper for the Calculation Period
then most recently ended in accordance with Article II.

        Section 3.4    Default Rate.    From and after the occurrence of an
Amortization Event, all Receivable Interests shall accrue Yield at the Default
Rate.


ARTICLE IV.

LIQUIDITY FUNDINGS


        Section 4.1    Liquidity Fundings.    Prior to the occurrence of an
Amortization Event, the outstanding Invested Amount of each Receivable Interest
funded with a Liquidity Funding shall accrue Yield for each day during its
Interest Period at either the LIBO Rate or the Alternate Base Rate in accordance
with the terms and conditions hereof. Until Seller gives the required notice to
the Agent of another Yield Rate in accordance with Section 4.4, the initial
Yield Rate for any Receivable Interest funded with a Liquidity Funding shall be
the Alternate Base Rate (unless the Default Rate is then applicable). If any
undivided interest in a Receivable Interest initially funded with Commercial
Paper is sold to the Liquidity Banks pursuant to this Agreement and the
Liquidity Agreement, such undivided interest in such Receivable Interest shall
be deemed to have a Interest Period commencing on the date of such sale.

5

--------------------------------------------------------------------------------

        Section 4.2    Yield Payments.    On the Settlement Date for each
Receivable Interest that is funded with a Liquidity Funding, Seller shall pay to
the Agent (for the benefit of the Liquidity Banks) an aggregate amount equal to
the accrued and unpaid Yield thereon for the entire Interest Period of each such
Liquidity Funding ending on such Settlement Date in accordance with Article II.

        Section 4.3    Selection and Continuation of Interest Periods.    

        (a)  With consultation from (and approval by) the Agent, Seller shall
from time to time request Interest Periods for the Receivable Interests funded
with Liquidity Fundings, provided that if at any time any Liquidity Funding is
outstanding, Seller shall always request Interest Periods such that at least one
Interest Period shall end on the date specified in clause (A) of the definition
of Settlement Date.

        (b)  Seller or the Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Interest Period
(the "Terminating Tranche" ) for any Liquidity Funding, may, effective on the
last day of the Terminating Tranche: (i) divide any such Liquidity Funding into
multiple Liquidity Fundings, (ii) combine any such Liquidity Funding with one or
more other Liquidity Fundings that have a Terminating Tranche ending on the same
day as such Terminating Tranche or (iii) combine any such Liquidity Funding with
a new Liquidity Funding to be made by the Liquidity Banks on the day such
Terminating Tranche ends.

        Section 4.4    Liquidity Funding Yield Rates.    Seller may select the
LIBO Rate (subject to Section 4.5 below) or the Alternate Base Rate for each
Liquidity Funding. Seller shall by 12:00 noon (New York time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Yield Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Yield Rate, give the Agent irrevocable notice of the new Yield Rate for the
Liquidity Funding associated with such Terminating Tranche. Until Seller gives
notice to the Agent of another Yield Rate, the initial Yield Rate for any
Receivable Interest assigned or participated to the Liquidity Banks pursuant to
the Liquidity Agreement shall be the Alternate Base Rate (unless the Default
Rate is then applicable).

        Section 4.5    Suspension of the LIBO Rate.    

        (a)  If any Liquidity Bank notifies the Agent that it has determined
that funding its ratable share of the Liquidity Fundings at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Liquidity
Funding at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Liquidity Funding at
such LIBO Rate, then the Agent shall suspend the availability of such LIBO Rate
and require Seller to select the Alternate Base Rate for any Liquidity Funding
accruing Yield at such LIBO Rate.

        (b)  If less than all of the Liquidity Banks give a notice to the Agent
pursuant to Section 4.5(a), each Liquidity Bank which gave such a notice shall
be obliged, at the request of Seller, Blue Ridge or the Agent, to assign all of
its rights and obligations hereunder to (i) another Liquidity Bank or
(ii) another funding entity nominated by Seller or the Agent that is an Eligible
Assignee willing to participate in the Liquidity Agreement through the Liquidity
Termination Date in the place of such notifying Liquidity Bank; provided that
(i) the notifying Liquidity Bank receives payment in full of all Aggregate
Unpaids owing to it (whether due or accrued), and (ii) the replacement Liquidity
Bank otherwise satisfies the requirements of the Liquidity Agreement.

        Section 4.6    Default Rate.    From and after the occurrence of an
Amortization Event, all Liquidity Fundings shall accrue Yield at the Default
Rate.

6

--------------------------------------------------------------------------------


ARTICLE V.

REPRESENTATIONS AND WARRANTIES


        Section 5.1    Representations and Warranties of the Seller
Parties.    Each Seller Party hereby represents and warrants to the Agent and
Blue Ridge, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

        (a)    Existence and Power.    Such Seller Party's jurisdiction of
organization is correctly set forth in the preamble to this Agreement. Such
Seller Party is duly organized under the laws of that jurisdiction and no other
state or jurisdiction, and such jurisdiction must maintain a public record
showing the organization to have been organized. Such Seller Party is validly
existing and in good standing under the laws of its state of organization. Such
Seller Party is duly qualified to do business and is in good standing as a
foreign entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

        (b)    Power and Authority; Due Authorization, Execution and
Delivery.    The execution and delivery by such Seller Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder and, in the case of Seller, Seller's
use of the proceeds of Purchases made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such
Seller Party is a party has been duly executed and delivered by such Seller
Party.

        (c)    No Conflict.    The execution and delivery by such Seller Party
of this Agreement and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

        (d)    Governmental Authorization.    Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Seller
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.

        (e)    Actions, Suits.    There are no actions, suits or proceedings
pending, or to the best of such Seller Party's knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Such Seller Party is not in default with respect to any order of
any court, arbitrator or governmental body; provided that, with respect to each
Seller Party that is not the Seller, such default could reasonably be expected
to have a Material Adverse Effect.

        (f)    Binding Effect.    This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar

7

--------------------------------------------------------------------------------




laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

        (g)    Accuracy of Information.    All information heretofore furnished
by such Seller Party or any of its Affiliates to the Agent or Blue Ridge for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or Blue Ridge will be, true and accurate in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

        (h)    Use of Proceeds.    No proceeds of any Purchase hereunder will be
used (i) for a purpose that violates, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

        (i)    Good Title.    Seller is the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller's ownership interest in each Receivable, its Collections and
the Related Security.

        (j)    Perfection.    This Agreement is effective to create a valid
security interest in favor of the Agent for the benefit of the Secured Parties
in the Purchased Assets to secure payment of the Aggregate Unpaids, free and
clear of any Adverse Claim except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent's (on behalf of the Secured Parties) security
interest in the Purchased Assets. Such Seller Party's jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, record or registration system as a condition or
result of such a security interest's obtaining priority over the rights of a
lien creditor which respect to collateral.

        (k)    Places of Business and Locations of Records.    The principal
places of business and chief executive office of such Seller Party and the
offices where it keeps all of its Records are located at the address(es) listed
on Exhibit III or such other locations of which the Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 13.3(a) has been taken and completed. Seller's Federal Employer
Identification Number or organizational number is correctly set forth on
Exhibit III.

        (l)    Collections.    The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names, addresses and jurisdictions of organization of all
Collection Banks, together with the account numbers of the Collection Accounts
of Seller at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit IV. Seller has not granted any Person, other
than the Agent as contemplated by this Agreement, dominion and control of any
Lock-Box or Collection Account, or the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.

        (m)    Material Adverse Effect.    (i) The initial Servicer represents
and warrants that since [ June 30, 2001 ] , no event has occurred that would
have a material adverse effect on the financial

8

--------------------------------------------------------------------------------




condition or operations of the initial Servicer and its Subsidiaries, taken as a
whole, or the ability of the initial Servicer to perform its obligations under
this Agreement, and (ii) Seller represents and warrants that since the date of
this Agreement, no event has occurred that would have a material adverse effect
on (A) the financial condition or operations of Seller, (B) the ability of
Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

        (n)    Names.    The name in which Seller has executed this Agreement is
identical to the name of Seller as indicated on the public record of its state
of organization which shows Seller to have been organized. In the past five
(5) years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement.

        (o)    Ownership of Seller.    ADC Telecom owns, directly or indirectly,
100% of the issued and outstanding capital stock of Seller, free and clear of
any Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

        (p)    Not a Holding Company or an Investment Company.    Such Seller
Party is not a "holding company" or a "subsidiary holding company" of a "holding
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or any successor statute. Such Seller Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

        (q)    Compliance with Law.    Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

        (r)    Compliance with Credit and Collection Policy.    Such Seller
Party has complied in all material respects with the Credit and Collection
Policy with regard to each Receivable and the related Contract, and has not made
any material adverse change to such Credit and Collection Policy, except such
material adverse changes as to which the Agent has been notified in accordance
with Section 7.1(a)(vii) and have given its prior written consent.

        (s)    Payments to Applicable Originator.    With respect to each
Receivable transferred to Seller under a Receivables Sale Agreement, Seller has
given reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable under a Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq. ), as amended.

        (t)    Enforceability of Contracts.    Each Contract with respect to
each Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

9

--------------------------------------------------------------------------------






        (u)    Eligible Receivables.    Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report was an
Eligible Receivable on such date.

        (v)    Purchase Limit and Maximum Receivable Interests.    Immediately
after giving effect to each Incremental Purchase hereunder, the Aggregate
Invested Amount is less than or equal to the Purchase Limit and the aggregate of
the Receivable Interests does not exceed 100%.

        (w)    Accounting.    The manner in which such Seller Party (other than
the Seller) accounts for the transactions contemplated by this Agreement and
each Receivables Sale Agreement does not jeopardize the true sale analysis of
the transactions contemplated by the Receivables Sale Agreements.


ARTICLE VI.

CONDITIONS OF PURCHASES


        Section 6.1    Conditions Precedent to Initial Incremental
Purchase.    The initial Incremental Purchase of a Receivable Interest under
this Agreement is subject to the conditions precedent that (a) the Agent shall
have received on or before the date of such Purchase those documents listed on
Schedule A and (b) the Agent shall have received all fees and expenses required
to be paid on such date pursuant to the terms of this Agreement and the Fee
Letter; provided that the execution of this Agreement by the parties hereto
shall not be deemed a waiver of any of the conditions precedent to the initial
Incremental Purchase of a Receivable Interest under this Agreement in any way.

        Section 6.2    Conditions Precedent to All Purchases and
Reinvestments.    Each Incremental Purchase and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Purchase: (i) the Servicer shall have delivered to the Agent on or prior to the
date of such Purchase, in form and substance satisfactory to the Agent, all
Monthly Reports as and when due under Section 8.5 and (ii) upon the Agent's
request, the Servicer shall have delivered to the Agent at least three (3) days
prior to such Purchase an interim Monthly Report showing the amount of Eligible
Receivables; (b) the Agent shall have received such other approvals, opinions or
documents as it may reasonably request and (c) on each Purchase Date, the
following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

          (i)  the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such Purchase Date;

        (ii)  no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute an Unmatured
Amortization Event; and

        (iii)  the Aggregate Invested Amount does not exceed the Purchase Limit
and the aggregate Receivable Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or Blue Ridge, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent's Account,
for the benefit

10

--------------------------------------------------------------------------------

of Blue Ridge, an amount equal to the Collections prior to the Facility
Termination Date that shall have been applied to the affected Reinvestment.


ARTICLE VII.

COVENANTS


        Section 7.1    Affirmative Covenants of the Seller Parties.    Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:

        (a)    Financial Reporting.    ADC Telecom will maintain, for itself and
each of its consolidated Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agent:

        (i)    Annual Reporting.    Within 90 days after the close of each of
its fiscal years and each of Seller's fiscal year, audited, unqualified
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) for ADC Telecom and its
consolidated Subsidiaries and the Seller for such fiscal year certified in a
manner acceptable to the Agent by independent public accountants reasonably
acceptable to the Agent.

        (ii)    Quarterly Reporting.    Within 45 days after the close of the
first three (3) quarterly periods of each of its fiscal years, balance sheets of
ADC Telecom and its consolidated Subsidiaries and the Seller as at the close of
each such period and statements of income and retained earnings and a statement
of cash flows for each such Person for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its respective chief
financial officer.

        (iii)    Compliance Certificate.    Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit V signed by ADC Telecom's Authorized Officer and dated the date
of such annual financial statement or such quarterly financial statement, as the
case may be.

        (iv)    Shareholders Statements and Reports.    To the extent the Agent
is unable to obtain by utilizing the online service provided by ADC Telecom,
promptly upon the furnishing thereof to the shareholders of such Seller Party
copies of all financial statements, reports and proxy statements so furnished.

        (v)    S.E.C. Filings.    To the extent the Agent is unable to obtain by
utilizing the online service provided by ADC Telecom, promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which any Seller Party or any of its Affiliates files with
the Securities and Exchange Commission.

        (vi)    Copies of Notices.    Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Agent or Blue Ridge, copies of the same.

        (vii)    Change in Credit and Collection Policy.    At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agent's consent
thereto.

11

--------------------------------------------------------------------------------




        (viii)    Other Information.    Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent may from time to time reasonably request in order to protect the interests
of the Agent, for the benefit of Blue Ridge, under or as contemplated by this
Agreement.

        (b)    Notices.    Such Seller Party will notify the Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

        (i)    Amortization Events or Unmatured Amortization Events.    The
occurrence of each Amortization Event and each Unmatured Amortization Event, by
a statement of an Authorized Officer of such Seller Party.

        (ii)    Judgments and Proceedings.    (A) (1) The entry of any judgment
or decree against the Servicer or any of its Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $10,000,000 after deducting (a) the amount with respect
to which the Servicer or any such Subsidiary, as the case may be, is insured and
with respect to which the insurer has assumed responsibility in writing, and
(b) the amount for which the Servicer or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory to the Agent,
and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against the Servicer which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
(B) the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller.

        (iii)    Material Adverse Effect.    The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

        (iv)    Termination Date.    The occurrence of the "Termination Date"
under and as defined in any Receivables Sale Agreement.

        (v)    Defaults Under Other Agreements.    The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
such Seller Party is a debtor or an obligor.

        (vi)    Notices under Receivables Sale Agreement.    Copies of all
notices delivered under any Receivables Sale Agreement.

        (vii)    Downgrade of Servicer.    Any downgrade in the rating of any
Indebtedness of Servicer by S&P or Moody's, setting forth the Indebtedness
affected and the nature of such change.

        (c)    Compliance with Laws and Preservation of Corporate
Existence.    Such Seller Party will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Such Seller Party
will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted, except where the failure to so preserve and maintain
or qualify could not reasonably be expected to have a Material Adverse Effect.

        (d)    Audits.    Such Seller Party will furnish to the Agent from time
to time such information with respect to it and the Receivables as the Agent may
reasonably request. Such Seller Party will, from time to time during regular
business hours as requested by the Agent upon reasonable notice and at the sole
cost of such Seller Party, permit the Agent, or its agents or representatives
(and

12

--------------------------------------------------------------------------------




shall cause each Originator to permit the Agent or its agents or
representatives): (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Purchased Assets, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person's financial condition or the Purchased Assets or any
Person's performance under any of the Transaction Documents or any Person's
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters (each of
the foregoing examinations and visits, a "Review" ); provided, however, that, so
long as no Amortization Event has occurred and is continuing, (A) the Seller
Parties shall only be responsible for the costs and expenses of one (1) Review
in any one calendar year, and (B) the Agent will not request more than two
(2) Reviews in any one calendar year.

        (e)    Keeping and Marking of Records and Books.    

          (i)  The Servicer will (and will cause each Originator to) maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

        (ii)  Such Seller Party will (and will cause each Originator to): (A) on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the Receivables with a legend, acceptable to the
Agent, describing the Agent's security interest in the Purchased Assets and
(B) upon the request of the Agent following the occurrence of an Amortization
Event: (x) mark each Contract constituting an instrument, chattel paper, a
negotiable document, a letter of credit or a certificated security (each as
defined in the UCC) with a legend describing the Agent's security interest and
(y) deliver to the Agent all such Contracts (including, if applicable, all
multiple originals of any such Contracts relating to the Receivables.

        (f)    Compliance with Contracts and Credit and Collection
Policy.    Such Seller Party will (and will cause each Originator to) timely and
fully (i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
(ii) comply in all material respects with the Contracts, and (iii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable at any time while such Receivable is counted, in whole or in part, as
an Eligible Receivable in the Net Pool Balance.

        (g)    Performance and Enforcement of Receivables Sale
Agreement.    Seller will, and will require each Originator to, perform each of
their respective obligations and undertakings under and pursuant to the
applicable Receivables Sale Agreement, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to Seller under the Receivables Sale Agreements. Seller
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Agent, as Seller's assignee) under the Receivables
Sale Agreements as the Agent may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Receivables
Sale Agreements.

        (h)    Ownership.    Seller will (or will cause each Originator to) take
all necessary action to (i) vest legal and equitable title to the Purchased
Assets purchased under the Receivables Sale

13

--------------------------------------------------------------------------------




Agreements irrevocably in Seller, free and clear of any Adverse Claims (other
than Adverse Claims in favor of the Agent, for the benefit of the Secured
Parties) including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller's interest in
such Purchased Assets and such other action to perfect, protect or more fully
evidence the interest of Seller therein as the Agent may reasonably request),
and (ii) establish and maintain, in favor of the Agent, for the benefit of the
Secured Parties, a valid and perfected first priority security interest in all
Purchased Assets, free and clear of any Adverse Claims, including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent's (for the benefit of the Secured Parties)
security interest in the Purchased Assets and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Secured Parties as the Agent may reasonably request.

        (i)    Reliance.    Seller acknowledges that the Agent and Blue Ridge
are entering into the transactions contemplated by this Agreement in reliance
upon Seller's identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent or Blue Ridge may from time to time reasonably request, to
maintain Seller's identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Originator and any Affiliates thereof (other than Seller) and not
just a division of any Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

        (A)  conduct its affairs in accordance with the following provisions:

        1.    it will establish an office through which its business will be
conducted, which office will be separate and apart from that of any person or
entity owning beneficially more than 50% of the outstanding shares of common
stock of the Seller and will be separate and apart from that of any of such
owner's Subsidiaries or Affiliates other than the Seller;

        2.    it will maintain separate corporate records and books of account,
including financial records and books of account, from those of such owner,
subsidiaries and affiliates as are referred to in (c); in addition, if the
Seller shall at any time prepare financial statements, the Seller shall prepare
footnotes to such financial statements indicating that the assets of the Seller
are owned by the Seller and are not available to satisfy the claims of any
creditor of any other entity;

        3.    its assets will not be commingled with those of any other person
or entity; and

        4.    its Board of Directors will hold regular meetings, not less
frequently than once every calendar year, to review the actions of the officers
of the Seller and to authorize and approve (1) all transactions outside the
ordinary course of the Seller's business, and (2) such other transactions,
agreements and actions of the Seller as the Board of Directors deems appropriate
in connection with its review and supervision of the Seller's actions. The Board
of Directors must consider the interests of the creditors of the Seller in
connection with all corporate actions;

        (B)  maintain its bank accounts separate from any other person or
entity;

        (C)  conduct its own business in its own name and hold all of its assets
in its own name or in the name of a trustee or custodian on its behalf;

        (D)  pay its own liabilities and expenses only out of its own funds;

14

--------------------------------------------------------------------------------




        (E)  maintain an arm's length relationship with its affiliates and enter
into transactions with affiliates only on a commercially reasonable basis;

        (F)  pay the salaries of its own employees from its own funds;

        (G)  maintain a sufficient number of employees in light of its
contemplated business operations;

        (H)  not guarantee or become obligated for the debts of any other entity
or person, nor hold out its credit as being available to satisfy the obligations
of any other person or entity, nor pledge its assets for the benefit of any
other person or entity;

        (I)  allocate fairly and reasonably any overhead expenses that are
shared with an affiliate, including paying for office space and services
performed by any employee of an affiliate;

        (J)  not incur obligations in excess of $10,750 to any entity other than
(1) purchasers of the accounts receivables pursuant to the transactions
described in Article 3 and (2) subordinated indebtedness owed to ADC Telecom and
its affiliates in connection with the transactions described in the Seller's
Articles of Incorporation.

        (K)  use separate stationery, invoices and checks bearing its own name;

        (L)  hold itself out as a separate entity; and

        (M)maintain adequate capital in light of its contemplated business
operations

        (j)    Collections.    Such Seller Party will cause (1) all proceeds
from all Lock-Boxes to be directly deposited by a Collection Bank into a
Collection Account and (2) each Lock-Box and Collection Account to be subject at
all times to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to the Purchased Assets are remitted directly to
Seller or any Affiliate of Seller, Seller will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agent and Blue Ridge. Seller will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement) of each Lock-Box
and Collection Account and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.

        (k)    Taxes.    Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of franchise taxes or taxes on or
measured by income or gross receipts of the Agent or Blue Ridge.

        (l)    Payment to Applicable Originator.    With respect to any
Receivable purchased by Seller from any Originator, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreements, including, without limitation, the terms relating to the amount and
timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.

15

--------------------------------------------------------------------------------




        Section 7.2    Negative Covenants of the Seller Parties.    Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:

        (a)    Name Change, Offices and Records.    Such Seller Party will not
change its name, identity or structure (within the meaning of any applicable
enactment of the UCC), relocate its chief executive office at any time while the
location of its chief executive office is relevant to perfection of the Agent's
security interest, for the benefit of the Secured Parties, in the Receivables,
Related Security and Collections, or change any office where Records are kept
unless it shall have: (i) given the Agent at least forty-five (45) days' prior
written notice thereof and (ii) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.

        (b)    Change in Payment Instructions to Obligors.    Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

        (c)    Modifications to Contracts and Credit and Collection
Policy.    Unless Agent otherwise consents in accordance with 7.1(a)(vii), such
Seller Party will not, and will not permit any Originator to, make any change to
the Credit and Collection Policy that could adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables. Except as provided in Section 8.2(d), the Servicer will not, and
will not permit any Originator to, extend, amend or otherwise modify the payment
terms of any Receivable at any time while such Receivable is counted, in whole
or in part, as an Eligible Receivable in the Net Pool Balance or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

        (d)    Sales, Liens.    Seller will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any of
the Purchased Assets, or assign any right to receive income with respect thereto
(other than, in each case, the creation of a security interest therein in favor
of the Agent as provided for herein), and Seller will defend the right, title
and interest of the Secured Parties in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator.

        (e)    Use of Proceeds.    Seller will not use the proceeds of the
Purchases for any purpose other than (i) paying for Receivables and Related
Security under and in accordance with the Receivables Sale Agreements, including
without limitation, making payments on the Subordinated Notes to the extent
permitted thereunder and under the Receivables Sale Agreements, (ii) making
Demand Advances to ADC Telecom at any time prior to the Facility Termination
Date while it is acting as Servicer and no Amortization Event or Unmatured
Amortization Event exists and is continuing, (iii) paying its ordinary and
necessary operating expenses when and as due, and (iv) making Restricted Junior
Payments to the extent permitted under this Agreement.

        (f)    Termination Date Determination.    Seller will not designate the
Termination Date (as defined in any Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the

16

--------------------------------------------------------------------------------




occurrence of such Termination Date arising pursuant to Section 5.1(d) of each
Receivables Sale Agreement.

        (g)    Restricted Junior Payments.    Seller will not make any
Restricted Junior Payment if after giving effect thereto, Seller's Net Worth (as
defined in the Receivables Sale Agreements) would be less than the Required
Capital Amount (as defined in the Receivables Sale Agreements).

        (h)    Seller Indebtedness.    Seller will not incur or permit to exist
any Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans, and (iii) other current accounts payable
arising in the ordinary course of business and not overdue.

        (i)    Prohibition on Additional Negative Pledges.    No Seller Party
will enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Purchased Assets except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents, and no Seller Party will enter
into or assume any agreement creating any Adverse Claim upon the Subordinated
Notes or Originator's ownership interest in the Seller.


ARTICLE VIII.

ADMINISTRATION AND COLLECTION


        Section 8.1    Designation of Servicer.    

        (a)  The servicing, administration and collection of the Receivables
shall be conducted by such Person (the "Servicer" ) so designated from time to
time in accordance with this Section 8.1. ADC Telecom is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement. The Agent may at any time after ADC
Telecom resigns or during the occurrence or continuance of an Amortization Event
designate as Servicer any Person to succeed ADC Telecom or any successor
Servicer provided that the Rating Agency Condition is satisfied.

        (b)  ADC Telecom may delegate to other Originators, if any, as
sub-servicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect of the Receivables originated by such other
Originator. Without the prior written consent of the Agent and the Required
Liquidity Banks, ADC Telecom shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (i) Seller,
(ii) the other Originators, and (iii) with respect to certain Defaulted
Receivables, outside collection agencies in accordance with its customary
practices. Neither Seller nor any Originator shall be permitted to further
delegate to any other Person any of the duties or responsibilities of the
Servicer delegated to it by ADC Telecom. If at any time the Agent shall
designate as Servicer any Person other than ADC Telecom in accordance with terms
herein, all duties and responsibilities theretofore delegated by ADC Telecom to
Seller or the other Originators may, at the discretion of the Agent, be
terminated forthwith on notice given by the Agent to ADC Telecom and to Seller
and the other Originators.

        (c)  Notwithstanding the foregoing subsection (b): so long as ADC
Telecom is acting as the Servicer (i) ADC Telecom shall be and remain primarily
liable to the Agent and Blue Ridge for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agent and
Blue Ridge shall be entitled to deal exclusively with ADC Telecom in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder. The Agent and Blue Ridge shall not be required to give notice, demand
or other communication to any Person other than ADC Telecom in order for
communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. ADC Telecom, at all times that it is the

17

--------------------------------------------------------------------------------




Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

        Section 8.2    Duties of Servicer.    

        (a)  The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.

        (b)  The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. The Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. If an Amortization Event has occurred and is continuing, the Agent
may deliver to any Collection Bank a Collection Notice pursuant to Section 8.3,
and from such time the Agent may request that the Servicer, and the Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, Seller and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

        (c)  The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and Blue Ridge their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for Blue Ridge on the
first Business Day following receipt by the Servicer of such Collections, duly
endorsed or with duly executed instruments of transfer.

        (d)  The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agent or Blue Ridge under this Agreement.
Notwithstanding anything to the contrary contained herein, after the occurrence
and during the continuation of an Amortization Event, the Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

        (e)  The Servicer shall hold in trust for Seller and the Agent and Blue
Ridge all Records that (i) evidence or relate to the Receivables, the related
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as practicable upon demand of the
Agent, after the occurrence and during the continuation of an Amortization
Event, deliver or make available to the Agent all such Records, at a place
selected by the Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Seller any cash collections or other cash proceeds
received with respect to Indebtedness not constituting Receivables. The Servicer
shall, from time to time at the request of the Agent or Blue Ridge,

18

--------------------------------------------------------------------------------




furnish to Blue Ridge (promptly after any such request) a calculation of the
amounts set aside for Blue Ridge pursuant to Article II.

        (f)    Any payment by an Obligor in respect of any indebtedness owed by
it to Originator or Seller shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

        Section 8.3    Collection Notices.    The Agent is authorized at any
time after the occurrence and continuation of an Amortization Event to date and
to deliver to the Collection Banks the Collection Notices. Seller hereby
transfers to the Agent for the benefit of Blue Ridge, effective when the Agent
delivers such notice, the exclusive ownership and control of each Lock-Box and
the Collection Accounts. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes the Agent, and agrees that the Agent shall be entitled (i) at any
time after delivery of the Collection Notices, to endorse Seller's name on
checks and other instruments representing Collections, (ii) at any time after
the occurrence of an Amortization Event, to enforce the Receivables, the related
Contracts and the Related Security, and (iii) at any time after the occurrence
of an Amortization Event, to take such action as shall be necessary or desirable
to cause all cash, checks and other instruments constituting Collections of
Receivables to come into the possession of the Agent rather than Seller.

        Section 8.4    Responsibilities of Seller.    Anything herein to the
contrary notwithstanding, the exercise by the Agent, on behalf of Blue Ridge, of
the Agent's rights hereunder shall not release the Servicer, any Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Agent and Blue Ridge shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller or any
Originator thereunder.

        Section 8.5    Monthly Reports.    The Servicer shall prepare and
forward to the Agent (i) on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein and (ii) at such times as the
Agent shall request, a listing by Obligor of all Receivables together with an
aging of such Receivables; provided, however, that the Agent may reasonably
request that the Servicer deliver a Monthly Report more frequently than monthly.

        Section 8.6    Servicing Fee.    As compensation for the Servicer's
servicing activities on their behalf, the Servicer shall be paid the Servicing
Fee in arrears on each Settlement Date out of Collections.


ARTICLE IX.

AMORTIZATION EVENTS


        Section 9.1    Amortization Events.    The occurrence of any one or more
of the following events shall constitute an Amortization Event:

        (a)  Any Seller Party shall fail to make any payment or deposit required
to be made by it under the Transaction Documents when due and, for any such
payment or deposit which is not in respect of principal, such failure continues
for [ two (2) ] consecutive Business Days.

19

--------------------------------------------------------------------------------



        (b)  Any representation, warranty, certification or statement made by
any Seller Party in any Transaction Document to which it is a party or in any
other document delivered pursuant thereto shall prove to have been incorrect
when made or deemed made in any material respect and, with respect to any
representation, warranty or certification relating to the particular character
of any one or more Receivables, could reasonably be expected to cause a Material
Adverse Effect on the Receivables as a whole; provided, that, the materiality
threshold in the proceeding clause shall not be applicable with respect to any
representation or warranty itself contains a materiality threshold.

        (c)  Any Seller Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due.

        (d)  Any Seller Party shall fail to perform or observe any other
covenant or agreement under any Transaction Documents and such failure shall
continue for thirty (30) consecutive days.

        (e)  Failure of Seller to pay any Indebtedness (other than the Aggregate
Unpaids) when due or the default by Seller in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of Seller
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

        (f)    Failure of ADC Telecom or any of its Subsidiaries other than
Seller to pay Indebtedness in excess of $10,000,000 in aggregate principal
amount (hereinafter, "Material Indebtedness" ) when due after giving effect to
any applicable grace or notice period; or the default after giving effect to any
applicable cure or grace period by Performance Guarantor or any of its
Subsidiaries other than Seller in the performance of any term, provision or
condition contained in any agreement under which any Material Indebtedness was
created or is governed, the effect of which is to cause such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of ADC Telecom or any of its
Subsidiaries other than Seller shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

        (g)  An Event of Bankruptcy shall occur with respect to any Seller Party
or any of their respective Material Subsidiaries.

        (h)  As at the end of any Calculation Period:

          (i)  the three-month rolling average Delinquency Ratio shall exceed a
percentage specified in the First Amendment,

        (ii)  the three-month rolling average Default Ratio shall exceed a
percentage specified in the First Amendment, or

        (iii)  the three-month rolling average Dilution Ratio shall exceed a
percentage specified in the First Amendment.

        (i)    A Change of Control shall occur.

        (j)    One or more final judgments for the payment of money in an
aggregate amount of $10,750 or more shall be entered against Seller or (ii) one
or more final judgments for the payment of money in an amount in excess of
$10,000,000, individually or in the aggregate, shall be entered against
Performance Guarantor or any of its Subsidiaries (other than Seller on claims
not covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
thirty (30) consecutive days without a stay of execution.

20

--------------------------------------------------------------------------------




        (k)  The "Termination Date" under and as defined in any Receivables Sale
Agreement shall occur under such Receivables Sale Agreement or any Material
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the applicable Receivables Sale Agreement.

        (l)    This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of Blue Ridge
shall cease to have a valid and perfected first priority security interest in
the Purchased Assets.

        (m)  On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Aggregate Unpaids in accordance with this Agreement, the Aggregate Invested
Amount shall exceed the Purchase Limit.

        (n)  The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

        (o)  The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Purchased Assets and
such lien shall not have been released within seven (7) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Purchased Assets.

        (p)  Any Plan of Performance Guarantor or any of its ERISA Affiliates:

          (i)  shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Tax Code or Section 302 of ERISA for any plan year or a waiver of such standard
is sought or granted with respect to such Plan under applicable law, the terms
of such Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

        (ii)  is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or

        (iii)  shall require Performance Guarantor or any of its ERISA
Affiliates to provide security under applicable law, the terms of such Plan,
Section 401 or 412 of the Tax Code or Section 306 or 307 of ERISA; or

        (iv)  results in a liability to Performance Guarantor or any of its
ERISA Affiliates under applicable law, the terms of such Plan, or Title IV
ERISA,

        (v)  and there shall result from any such failure, waiver, termination
or other event a liability to the PBGC or a Plan that would have a Material
Adverse Effect.

        (q)  Any event shall occur which has, or could be reasonably expected to
have a Material Adverse Effect.

        (r)  The Net Pool Balance shall at any time be less than an amount equal
to the sum of (i) the Aggregate Invested Amount plus (ii) the Required Reserve
(after giving effect to the turnover of Collectors by the Services or the next
Settlement Date and the application thereof to the Aggregate Unpaid in
accordance with this Agreement.

        Section 9.2 Remedies . Upon the occurrence and during the continuation
of an Amortization Event, the Agent may, or upon the direction of the Required
Liquidity Banks shall, take any of the following actions: (i) replace the Person
then acting as Servicer, (ii) declare the Facility Termination Date to have
occurred, whereupon Reinvestments shall immediately terminate and the Facility
Termination Date

21

--------------------------------------------------------------------------------

shall forthwith occur, all without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Event of Bankruptcy with respect to any
Seller Party, the Facility Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) deliver the Collection Notices to the
Collection Banks, (iv) exercise all rights and remedies of a secured party upon
default under the UCC and other applicable laws, and (v) notify Obligors of the
Agent's security interest in the Receivables and other Purchased Assets. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and Blue Ridge otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.


ARTICLE X.

INDEMNIFICATION


        Section 10.1 Indemnities by the Seller Parties . Without limiting any
other rights that the Agent or Blue Ridge may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent,
Blue Ridge, each of the Liquidity Banks and each of the respective assigns,
officers, directors, agents and employees of the foregoing (each, an "
Indemnified Party ") from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys' fees (which attorneys may be employees of the Agent or
another Indemnified Party) and disbursements (all of the foregoing being
collectively referred to as " Indemnified Amounts ") awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Blue Ridge or any of its
Liquidity Banks of an interest in the Receivables, and (B) the Servicer hereby
agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
the Servicer's activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):

        (a)  Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

        (b)  Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

        (c)  franchise taxes not paid or taxes imposed by the jurisdiction in
which such Indemnified Party's principal executive office is located, on or
measured by the overall net income of such Indemnified Party to the extent that
the computation of such taxes is consistent with the characterization for income
tax purposes of the acquisition by Blue Ridge of Receivables as a loan or loans
by Blue Ridge to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of Blue Ridge to any Seller
Party for amounts otherwise specifically provided to be paid by such Seller
Party under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Seller shall indemnify the Agent and Blue Ridge for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

        (i)    any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction

22

--------------------------------------------------------------------------------

Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

        (ii)  the failure by Seller, the Servicer or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

        (iii)  any failure of Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;

        (iv)  any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

        (v)  any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

        (vi)  the commingling of Collections of Receivables at any time with
other funds;

        (vii)any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Purchase, the Purchased
Assets or any other investigation, litigation or proceeding relating to Seller,
the Servicer or any Originator in which any Indemnified Party becomes involved
as a result of any of the transactions contemplated hereby;

        (viii)any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

        (ix)  any Amortization Event of the type described in Section 9.1(g);

        (x)  any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any of the Purchased Assets from the applicable
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Seller to give reasonably equivalent value to any
Originator under the applicable Receivables Sale Agreement in consideration of
the transfer by such Originator of any Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;

        (xi)  any failure to vest and maintain vested in the Agent for the
benefit of Blue Ridge, or to transfer to the Agent for the benefit of the
Secured Parties, a valid first priority perfected security interests in the
Purchased Assets, free and clear of any Adverse Claim (except as created by the
Transaction Documents);

        (xii)the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Purchased
Assets, and the proceeds thereof, whether at the time of any Purchase or at any
subsequent time;

        (xiii)any action or omission by any Seller Party which reduces or
impairs the rights of the Agent or Blue Ridge with respect to any Purchased
Assets or the value of any Purchased Assets;

23

--------------------------------------------------------------------------------




        (xiv)any attempt by any Person to void any Purchase or the Agent's
security interest in the Purchased Assets under statutory provisions or common
law or equitable action; and

        (xv)the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included.

        Section 10.2 Increased Cost and Reduced Return . If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any applicable law, rule or regulation (including
any applicable law, rule or regulation regarding capital adequacy) or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a " Regulatory Change " ): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source's obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of franchise taxes or tax on the
overall net income of a Funding Source or taxes excluded by Section 10.1) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Funding Source, or credit extended by a
Funding Source pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to a Funding Source of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source's capital as a consequence of its obligations under a
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under a Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the Agent, Seller shall pay to the Agent, for the
benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction; provided, however, such claim for compensation
is made no more than 45 days after the occurrence of the events giving rise to
such increased cost or reduction in the rate of return.

        Section 10.3 Other Costs and Expenses . Seller shall pay to the Agent
and Blue Ridge on demand all costs and out-of-pocket expenses in connection with
the preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Blue Ridge's auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for Blue Ridge and the Agent (which
shall not include counsel that are employees of Blue Ridge or the Agent) with
respect thereto and with respect to advising Blue Ridge and the Agent as to
their respective rights and remedies under this Agreement. Seller shall pay to
the Agent on demand any and all costs and expenses of the Agent and Blue Ridge,
if any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

        Section 10.4 Control of Defense . Unless an Indemnified Party reasonably
determines that its business reputation is the essence of a claim for which it
is seeking indemnification pursuant to this Article X (each such claim, an "
Excluded Claim " ), the Seller, when required or reasonably expected to be
required, to indemnify a party pursuant to this Article X, may in its sole
discretion assume the defense, conduct or settlement of a claim giving rise to
an Indemnified Amount (an " Other Claim " ) with counsel reasonably satisfied to
the Indemnified Party. After notice from Seller to the Indemnified Party of its
election to assume the defense, conduct or settlement of such Other Claim giving
rise to an Indemnified Amount, the Seller shall not be liable to the Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Party in connection with the defense, conduct or settlement of such Other Claim.
The Indemnified Party shall cooperate with the Seller in connection

24

--------------------------------------------------------------------------------


with any Other Claim resolution, making personnel and books and records (to the
extent not inconsistent with any applicable privilege) relevant to the Other
Claim available to the Seller, and grant such authorizations or powers of
attorney to the agents, representative and counsel of the Seller as it may
reasonably consider desirable in connection with the defense of any such Other
Claim. In the event that the Seller does not wish to assume the defense, conduct
or settlement of any Other Claim giving rise to an Indemnified Amount, the
Indemnified Party shall not settle any such Other Claim for an amount in excess
of $50,000 without consent of the Originator, which consent shall not be
unreasonably withheld. The Indemnified Party shall use its best efforts
consistent with sound business practice to defend and mitigate any claim giving
rise to an Indemnified Amount.


ARTICLE XI.

THE AGENT


        Section 11.1 Authorization and Action . Blue Ridge, on behalf of itself
and its assigns, hereby designates and appoints Wachovia to act as its agent
under the Liquidity Agreement, this Agreement and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of the
Liquidity Agreement, this Agreement and the other Transaction Documents together
with such powers as are reasonably incidental thereto, including, without
limitation, the power to perfect all security interests granted under the
Transaction Documents. The provisions of Article 6 of the Liquidity Agreement
are hereby incorporated by this reference with the same force and effect as if
fully set forth herein, and shall govern the relationship between the Agent, on
the one hand, and Blue Ridge, on the other.


ARTICLE XII.

ASSIGNMENTS AND PARTICIPATIONS


        Section 12.1 Assignments and Participations by Blue Ridge . Each of the
parties hereto, on behalf of its successors and assigns, hereby agrees and
consents to the complete or partial sale by Blue Ridge of all or any portion of
its rights under, interest in, title to and obligations under this Agreement to
the Liquidity Banks pursuant to the Liquidity Agreement, regardless of whether
such sale constitutes an assignment or the sale of a participation in such
rights and obligations.

        Section 12.2 Prohibition on Assignments by Seller Parties . No Seller
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of the Agent and each of Blue Ridge and without
satisfying the Rating Agency Condition.


ARTICLE XIII.

MISCELLANEOUS


        Section 13.1    Waivers and Amendments.    

        (a)  No failure or delay on the part of the Agent or Blue Ridge in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

25

--------------------------------------------------------------------------------



        (b)  No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b). Blue Ridge, Seller and the Agent, at the direction of the
Required Liquidity Banks, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

          (i)  without the consent of Blue Ridge and each affected Liquidity
Bank, (A) extend the Liquidity Termination Date or the date of any payment or
deposit of Collections by Seller or the Servicer, (B) reduce the rate or extend
the time of payment of Yield or any CP Costs (or any component of Yield or CP
Costs), (C) reduce any fee payable to the Agent for the benefit of Blue Ridge,
(D) change the Invested Amount of any Receivable Interest, (E) amend, modify or
waive any provision of the definition of Required Liquidity Banks or this
Section 13.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of "Eligible Receivable," "Loss Reserve," "Dilution Reserve," "Yield
Reserve," "Servicing Reserve," "Servicing Fee Rate," "Required Reserve" or
"Required Reserve Factor Floor" or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

        (ii)  without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent.

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.

        Section 13.2    Notices.    Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 13.2. Seller hereby authorizes the Agent to effect Purchases and
Interest Period and Yield Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to the Agent a written confirmation of
each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the Agent,
the records of the Agent shall govern absent manifest error.

        Section 13.3    Protection of Agent's Security Interest.    

        (a)  Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or more fully evidence the Agent's security
interest in the Purchased Assets, or to enable the Agent or Blue Ridge to
exercise and enforce their rights and remedies hereunder. At any time after the
occurrence and continuance of an Amortization Event, the Agent may, or the Agent
may direct Seller or the Servicer to, notify the Obligors of Receivables, at
Seller's expense, of the ownership or security interests of Blue Ridge under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to the Agent or its
designee. Seller or the Servicer (as applicable) shall, at the Agent's request,
withhold the identities of the Agent and Blue Ridge in any such notification.

26

--------------------------------------------------------------------------------

        (b)  If any Seller Party fails to perform any of its obligations
hereunder, the Agent or Blue Ridge may (but shall not be required to) perform,
or cause performance of, such obligations, and the Agent's or Blue Ridge's costs
and expenses incurred in connection therewith shall be payable by Seller as
provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent's sole discretion to perfect and to maintain the
perfection and priority of the interest of Blue Ridge in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Agent's security
interest in the Purchased Assets, for the benefit of the Secured Parties. This
appointment is coupled with an interest and is irrevocable. Each of the Seller
Parties hereby authorizes the Agent to file financing statements and other
filing or recording documents with respect to the Receivables and Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of such Seller
Party, in such form and in such offices as the Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interest of
the Agent hereunder, each of the Seller Parties acknowledges and agrees that it
is not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Agent, consenting to
the form and substance of such filing or recording document, and each of the
Seller Parties approves, authorizes and ratifies any filings or recordings made
by or on behalf of the Agent in connection with the perfection of the security
interests in favor of Seller or the Agent.

        Section 13.4    Confidentiality.    

        (a)  Each of the Seller Parties shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
Blue Ridge and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and its officers and employees may
disclose such information to such Seller Party's external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.

        (b)  Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Liquidity Banks or Blue Ridge by each other, (ii) by
the Agent or Blue Ridge to any prospective or actual assignee or participant of
any of them and (iii) by the Agent in connection with the transactions
contemplated by the Transaction Documents to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
Blue Ridge or any entity organized for the purpose of purchasing, or making
loans secured by, financial assets for which Wachovia acts as the administrative
agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided that each such Person is informed of
the confidential nature of such information. In addition, Blue Ridge and the
Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

        Section 13.5    Bankruptcy Petition.    Seller, the Servicer, the Agent
and each Liquidity Bank hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation

27

--------------------------------------------------------------------------------

proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

        Section 13.6    Limitation of Liability.    Except with respect to any
claim arising out of the willful misconduct or gross negligence of Blue Ridge,
the Agent or any Liquidity Bank, no claim may be made by any Seller Party or any
other Person against Blue Ridge, the Agent or any Liquidity Bank or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

        Section 13.7    CHOICE OF LAW.    THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS,
TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT
THE PERFECTION OF THE OWNERSHIP INTEREST OF SELLER OR THE SECURITY INTEREST OF
THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

        Section 13.8    CONSENT TO JURISDICTION.    EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

        Section 13.9    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

        Section 13.10    Integration; Binding Effect; Survival of Terms.    

        (a)  This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

28

--------------------------------------------------------------------------------

        (b)  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 13.4 and 13.5 shall be continuing and shall survive any
termination of this Agreement.

        (c)  Each of the Seller Parties, Blue Ridge and the Agent hereby
acknowledges and agrees that the Liquidity Banks are hereby made express third
party beneficiaries of this Agreement and each of the other Transaction
Documents.

        Section 13.11    Counterparts; Severability; Section References.    This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of a signature page to this Agreement. Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

        Section 13.12    Characterization.    

        (a)  It is the intention of the parties hereto that each Purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which Purchase shall provide the Blue Ridge with the full benefits of ownership
of the applicable Receivable Interest. Except as specifically provided in this
Agreement, each sale of a Receivable Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to Blue Ridge and
the Agent for all representations, warranties, covenants and indemnities made by
Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by Blue Ridge or the
Agent or any assignee thereof of any obligation of Seller or any Originator or
any other person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or any
Originator.

        (b)  In addition to any ownership interest which the Agent or Blue Ridge
may from time to time acquire pursuant hereto, Seller hereby grants to the Agent
for the ratable benefit of Blue Ridge a valid and perfected security interest in
all of Seller's right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent, on behalf of Blue Ridge, shall have, in addition
to the rights and remedies that it may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

<signature pages follow>

29

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers or attorneys-in-fact as
of the date hereof.

ADC RECEIVABLES CORP. I  
By:
 
/s/  GOKUL V. HEMMADY       

--------------------------------------------------------------------------------


  Name:   Gokul V. Hemmady   Title:   Vice President and Treasurer
 

    Address:   13625 Technology Drive
Eden Prairie, Minnesota 55344

        ADC TELECOMMUNICATIONS, INC., AS SERVICER
By:
 
/s/  ROBERT E. SWITZ       

--------------------------------------------------------------------------------


  Name:   Robert E. Switz   Title:   Senior Vice President and Chief Financial
Officer
 

    Address:   13625 Technology Drive
Eden Prairie, Minnesota 55344

[ADC Signature Page to the Receivables Purchase Agreement]

--------------------------------------------------------------------------------

      BLUE RIDGE ASSET FUNDING CORPORATION
BY: WACHOVIA BANK, N.A., ITS ATTORNEY-IN-FACT
By:
/s/  KENNY KARPOWICZ       

--------------------------------------------------------------------------------


  Name: Kenny Karpowicz   Title: Vice President  

    Address:   Wachovia Bank, N.A.
191 Peachtree Street, Mail Stop GA423
Atlanta, Georgia 30303
 
 
 
 
Attention:
 
Elizabeth R. Wagner         Telephone:   (404) 332-1398         Facsimile:  
(404) 332-5152
 
 
 
 
with a copy to:
 
 
 
 
Wachovia Bank, N.A.
100 North Main Street, NC37031
Winston-Salem, NC 27150-3099
 
 
 
 
Attention:
 
John Dillon         Telephone:   (336) 732-2690         Facsimile:  
(336) 732-5021

      WACHOVIA BANK, N.A., as a Liquidity Bank and as Agent
By:
/s/  KECIA E. PULLE       

--------------------------------------------------------------------------------


  Name: Kecia E. Pulle   Title: Assistant Vice President
 

    Address:   Blue Ridge Asset Funding Corporation
c/o Wachovia Bank, N.A.
100 North Main Street
Winston-Salem, NC 27150
 
 
 
 
Attention:
 
Douglas K. Johnson         Telephone:   (704) 365-0569         Facsimile:  
(704) 365-1362

[Wachovia Signature Page to the Receivables Purchase Agreement]

--------------------------------------------------------------------------------


EXHIBIT I

DEFINITIONS


         As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

         "ADC Sales" means ADC Sales, Inc., a Minnesota corporation.

         "ADC Telecom" has the meaning set forth in the preamble to this
Agreement.

         "Adjusted Dilution Ratio" means, at any time, the rolling average of
the Dilution Ratio for the 12 Calculation Periods then most recently ended.

         "Adverse Claim" means a lien, security interest, charge or encumbrance,
or other right or claim in, of or on any Person's assets or properties in favor
of any other Person.

         "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

         "Agent" has the meaning set forth in the preamble to this Agreement.

         "Agent's Account" means account #8735-098787 at Wachovia Bank, N.A.,
ABA #053100494.

         "Aggregate Invested Amount" means, on any date of determination, the
aggregate Invested Amount of all Receivable Interests outstanding on such date.

         "Aggregate Reduction" has the meaning specified in Section 1.3.

         "Aggregate Unpaids" means, at any time, an amount equal to the sum of
(i) the Aggregate Invested Amount, plus (ii) all Recourse Obligations (whether
due or accrued) at such time.

         "Agreement" means this Receivables Purchase Agreement, as it may be
amended or modified and in effect from time to time.

         "Alternate Base Rate" means for any day, the rate per annum equal to
the higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate. For purposes of determining the Alternate
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.

         "Amortization Date" means the earliest to occur of (i) the day on which
any of the conditions precedent set forth in Section 6.2 are not satisfied,
(ii) the Business Day immediately prior to the occurrence of an Event of
Bankruptcy with respect to any Seller Party, (iii) the Business Day specified in
a written notice from the Agent following the occurrence of any other
Amortization Event, and (iv) the date which is [ 10 ] Business Days after the
Agent's receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.

         "Amortization Event" has the meaning specified in Article IX.

         "Approved Originator" means (a) ADC Sales and (b) any direct or
indirect wholly-owned Subsidiary of ADC Telecom that hereafter enters into a
Receivables Sale Agreement with the consent of the Agent and whose performance
as seller thereunder is unconditionally guaranteed by ADC Telecom pursuant to
the Performance Undertaking.

         "Authorized Officer" means, with respect to any Person, its president,
corporate controller, treasurer or chief financial officer.

E-1

--------------------------------------------------------------------------------

         "Blue Ridge" has the meaning set forth in the preamble to this
Agreement.

         "Blue Ridge's Portion" means, on any date of determination, the sum of
the percentages represented by the Receivable Interests.

         "Broken Funding Costs" means for any Receivable Interest which: (i) has
its Invested Amount reduced without compliance by Seller with the notice
requirements hereunder or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by Blue
Ridge to the Liquidity Banks under the Liquidity Agreement or terminated prior
to the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Agent to relate to such Receivable Interest
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Invested Amount of such Receivable Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Invested Amount
is allocated to another Receivable Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Invested Amount for
the new Receivable Interest, and (y) to the extent such Invested Amount is not
allocated to another Receivable Interest, the income, if any, actually received
during the remainder of such period by the holder of such Receivable Interest
from investing the portion of such Invested Amount not so allocated. All Broken
Funding Costs shall be due and payable hereunder upon demand.

         "Business Day" means any day on which banks are not authorized or
required to close in New York, New York, Minneapolis, Minnesota, Chicago,
Illinois or Atlanta, Georgia, and The Depository Trust Company of New York is
open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

         "Calculation Period" means a calendar month.

         "Change of Control" means (a) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 25% or more of the outstanding shares of voting stock
of ADC Telecom, or (b) ADC Telecom, together with its Affiliates ceases to own
100% of the outstanding shares of voting stock of any other Approved Originator
or Seller.

         "Collection Account" means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.

         "Collection Account Agreement" means an agreement substantially in the
form of Exhibit VI among an Originator, Seller, the Agent and a Collection Bank.

         "Collection Bank" means, at any time, any of the banks holding one or
more Collection Accounts.

         "Collection Notice" means a notice, in substantially the form of Annex
A to Exhibit VI, from the Agent to a Collection Bank.

         "Collections" means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

         "Commercial Paper" means promissory notes of Blue Ridge issued by Blue
Ridge in the commercial paper market.

         "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without

--------------------------------------------------------------------------------


limitation, any comfort letter, operating agreement, take-or-pay contract or
application for a letter of credit.

         "Contract" means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

         "CP Costs" means, for each day, the sum of (i) discount or interest
accrued on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase or financing facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of Broken Funding Costs related to the
prepayment of any investment of Blue Ridge pursuant to the terms of any
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if Seller shall request
any Purchase during any period of time determined by the Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Purchase, the principal associated with any such Purchase shall, during such
period, be deemed to be funded by Blue Ridge in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of determining such additional CP Costs applicable only
to such special pool and charged each day during such period against such
principal.

         "Credit and Collection Policy" means Seller's credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VII hereto, as modified from time to time
in accordance with this Agreement.

         "Cut-Off Date" means the last day of a Calculation Period.

         "Days Sales Outstanding" means, as of any day, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of the most recent Cut-Off Date,
by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

         "Deemed Collections" means Collections deemed received by Seller under
Section 1.4(a).

         "Default Horizon Ratio" means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (i) the aggregate sales generated
by the Originators during the Calculation Periods ending on such Cut-Off Date
specified in the First Amendment, by (ii) the Net Pool Balance as of such
Cut-off Date.

         "Default Rate" means a rate per annum equal to the sum of (i) the
Alternate Base Rate plus (ii) 2.00%, changing when and as the Alternate Base
Rate changes.

         "Default Ratio" means, as of any Cut-Off Date, the ratio (expressed as
a percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originators during the
Calculation Period occurring months prior to the Calculation Period ending on
such Cut-Off Date specified in the First Amendment.

         "Defaulted Receivable" means a Receivable: (i) as to which the Obligor
thereof has suffered an Event of Bankruptcy and such Event of Bankruptcy has not
been discharged; (ii) which, consistent with the Credit and Collection Policy,
would be written off Seller's books as uncollectible; or (iii) as to which any
payment, or part thereof, remains unpaid for a certain amount of days or more
from the original due date for such payment specified in the First Amendment.

--------------------------------------------------------------------------------


         "Delinquency Ratio" means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

         "Delinquent Receivable" means a Receivable as to which any payment, or
part thereof, remains unpaid for a certain amount of days from the original due
date for such payment specified in the First Amendment.

         "Demand Advance" means any advance made by Seller to ADC Telecom at any
time while it is acting as the Servicer, which advance (a) is payable upon
demand, (b) is not evidenced by an instrument, chattel paper or a certificated
security, (c) bears interest at a market rate determined by Seller and the
Servicer from time to time, (d) is not subordinated to any other Indebtedness or
obligation of the Servicer, and (e) may not be offset by ADC Telecom against
amounts due and owing from Seller to it under its Subordinated Note; provided,
however, that no Demand Advance may be made after the Facility Termination Date
or on any date prior to the Facility Termination Date on which an Amortization
Event or an Unmatured Amortization Event exists and is continuing.

         "Dilution" means the amount of any reduction or cancellation of the
Outstanding Balance of a Receivable as described in Section 1.4(a).

         "Dilution Horizon Ratio" means, as of any Cut-off Date, a ratio
(expressed as a decimal), computed by dividing (i) the aggregate sales generated
by the Originators during an amount of Calculation Periods ending on such
Cut-Off Date specified in the First Amendment, by (ii) the Net Pool Balance as
of such Cut-Off Date.

         "Dilution Ratio" means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions during an amount of Calculation Periods
ending on such Cut-Off Date specified in the First Amendment, by (ii) the
aggregate sales generated by the Originators during the Calculation Period prior
to the Calculation Period ending on such Cut-Off Date.

         "Dilution Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of:

        (a)  the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

        (b)  the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

"Dilution Volatility Component" means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

         "Downgraded Liquidity Bank" means a Liquidity Bank which has been the
subject of a Downgrading Event.

         "Downgrading Event" with respect to any Person means the lowering of
the rating with regard to the short-term securities of such Person to below
(i) A-1 by S&P, or (ii) P-1 by Moody's.

         "Eligible Assignee" means a commercial bank having a combined capital
and surplus of at least $250,000,000 with a rating of its (or its parent holding
company's) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody's.

         "Eligible Receivable" means, at any time, a Receivable:

          (i)  the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; (b) is not an

--------------------------------------------------------------------------------

Affiliate of any of the parties hereto; and (c) is not a government or a
governmental subdivision or agency;

        (ii)  which is not owing from an Obligor as to which more than 60% of
the aggregate outstanding principal balance of all Receivables owing from such
obligor are Defaulted Receivables,

        (iii)  which was not a Delinquent Receivable on the date on which it was
acquired by Seller from the applicable Approved Originator,

        (iv)  which is not a Defaulted Receivable,

        (v)  which by its terms is due and payable within a certain amount of
days of the original billing date therefor specified in the First Amendment and
has not had its payment terms extended more than once,

        (vi)  which is an "account" or "chattel paper" within the meaning of
Article 9 of the UCC of all applicable jurisdictions,

      (vii)  which is denominated and payable only in United States dollars in
the United States,

      (viii)  which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,

        (ix)  which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Approved Originator or any
of its assignees under such Contract and (B) does not contain a confidentiality
provision that purports to restrict the ability of Blue Ridge to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract,

        (x)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Approved Originator,

        (xi)  which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,

      (xii)  which satisfies all applicable material requirements of the Credit
and Collection Policy,

      (xiii)  which was generated in the ordinary course of the applicable
Approved Originator's business,

      (xiv)  which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Approved Originator, and not
by any other Person (in whole or in part),

      (xv)  which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Approved Originator or any other Adverse Claim, and the Obligor
thereon holds no right as against such Approved Originator to cause such
Approved Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract); provided , however , that if such dispute,
offset, counterclaim or defense affects only a portion of the Outstanding
Balance of such Receivable, then such Receivable may be deemed an Eligible
Receivable to the extent of the portion of such Outstanding Balance which is not
so affected, and provided , further , that Receivables of any Obligor which has
any accounts payable by the applicable Approved Originator

--------------------------------------------------------------------------------




or by a wholly-owned Subsidiary of such Approved Originator (thus giving rise to
a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the Agent,
that such Receivables shall not be subject to such offset,

      (xvi)  as to which the applicable Approved Originator has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor,

    (xvii)  as to which each of the representations and warranties contained in
Sections 5.1(g), (i), (j), (r), (s) and (t) is true and correct,

    (xviii)  all right, title and interest to and in which has been validly
transferred by the applicable Approved Originator directly to Seller under and
in accordance with the applicable Receivables Sale Agreement, and Seller has
good and marketable title thereto free and clear of any Adverse Claim, and

      (xix)  any other eligibility provisions specified in the First Amendment.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

         "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with ADC Telecom within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).

         "Event of Bankruptcy" shall be deemed to have occurred with respect to
a Person if either:

        (a)  a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

        (b)  such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

"Facility Account" means Seller's account no.                        at
Wachovia.

         "Facility Termination Date" means the earliest of (i) December 12,
2004, (ii) the Liquidity Termination Date and (iii) the Amortization Date.

         "Federal Bankruptcy Code" means Title 11 of the United States Code
entitled "Bankruptcy," as amended and any successor statute thereto.

         "Federal Funds Effective Rate" means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (i) the
weighted average of the rates on overnight federal funds

--------------------------------------------------------------------------------


transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York in the
Composite Closing Quotations for U.S. Government Securities; or (ii) if such
rate is not so published for any day which is a Business Day, the average of the
quotations at approximately 11:30 a.m. (New York time) for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

         "Fee Letter" means that certain letter agreement dated as of
December 12, 2001 among Seller, ADC Telecom and the Agent, as it may be amended,
restated or otherwise modified and in effect from time to time.

         "Final Payout Date" means the date on which all Aggregate Unpaids have
been paid in full and the Purchase Limit has been reduced to zero.

         "Finance Charges" means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

         "First Amendment" means that certain First Amendment to Receivables
Purchase Agreement to be entered into by the parties hereto in form and
substance satisfactory to each of the parties hereto.

         "Funding Agreement" means (i) this Agreement, (ii) the Liquidity
Agreement and (iii) any other agreement or instrument executed by any Funding
Source with or for the benefit of Blue Ridge.

         "Funding Source" means (i) any Liquidity Bank or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Blue Ridge.

         "GAAP" means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.

         "Incremental Purchase" means a purchase of one or more Receivable
Interests which increases the total outstanding Aggregate Invested Amount
hereunder.

         "Indebtedness" of a Person means such Person's (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

         "Indemnified Amounts" has the meaning specified in Section 10.1.

         "Indemnified Party" has the meaning specified in Section 10.1.

         "Independent Director" means an individual who is not, and during the
immediately preceding five year period, has not been: (i) employed by ADC
Telecom or any of its Subsidiaries or Affiliates as a director, officer or
employee immediately prior to such individual's appointment as an Independent
Director (provided that such individual may also serve as a director of other
Subsidiaries of ADC Telecom each of which is a special purpose entity having
articles of incorporation substantially similar to Seller's Articles of
Incorporation); (ii) a significant advisor or consultant to ADC Telecom or any
of its Subsidiaries and Affiliates (and is not affiliated with a company or a
firm that is); (iii) affiliated with a significant customer or supplier of ADC
Telecom or any of its Subsidiaries or Affiliates; (iv) affiliated with a company
of which ADC Telecom or any of its Subsidiaries and Affiliates is a significant
customer or supplier; (v) party to any significant personal services contract(s)
with ADC Telecom or any of its Subsidiaries or Affiliates; (vi) affiliated with
a tax-exempt entity that receives significant contributions from ADC Telecom or
any of its Subsidiaries or Affiliates; (vii) is not the beneficial owner at the
time of such individual's appointment as an Independent Director, or at any time
thereafter while serving as an Independent Director, of such number of shares of
any classes of

--------------------------------------------------------------------------------


common stock of ADC Telecom (or any of its Subsidiaries of Affiliates) the value
of which constitutes more than 0.1% of the outstanding common stock of ADC
Telecom (or any such Subsidiary or Affiliate); and (viii) a spouse, parent,
sibling or child of any Person described by (i) through (vii).

         "Interest Period" means, with respect to any Receivable Interest funded
through a Liquidity Funding:

        (a)  if Yield for such Receivable Interest is calculated on the basis of
the LIBO Rate, a period of one, two, three or six months, or such other period
as may be mutually agreeable to the Agent and Seller, commencing on a Business
Day selected by Seller or the Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or

        (b)  if Yield for such Receivable Interest is calculated on the basis of
the Alternate Base Rate, a period commencing on a Business Day selected by
Seller and agreed to by the Agent, provided that no such period shall exceed one
month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period which commences before the Facility Termination Date and would otherwise
end on a date occurring after the Facility Termination Date, such Interest
Period shall end on the Facility Termination Date. The duration of each Interest
Period which commences after the Facility Termination Date shall be of such
duration as selected by the Agent.

         "Invested Amount" of any Receivable Interest means, at any time,
(A) the Purchase Price of such Receivable Interest, minus (B) the sum of the
aggregate amount of Collections and other payments received by the Agent which
in each case are applied to reduce such Invested Amount in accordance with the
terms and conditions of this Agreement; provided that such Invested Amount shall
be restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

         "LIBO Rate" means, for any Interest Period, the rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the Invested Amount offered for a term comparable
to such Interest Period, which rates appear on a Bloomberg L.P. terminal,
displayed under the address "US0001M <Index> Q <Go>" effective as of 11:00 A.M.,
London time, two Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Agent, at approximately
10:00 a.m.(New York time), two Business Days prior to the first day of such
Interest Period, for deposits in U.S. dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
Invested Amount, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against the Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Interest Period plus (ii) 0.95% per annum . The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.

         "Liquidity Agreement" means that certain Liquidity Asset Purchase
Agreement dated as of December 12, 2001, by and among Blue Ridge, the Agent and
the banks from time to time party thereto, as the same may be amended, restated
and/or otherwise modified from time to time in accordance with the terms
thereof.

--------------------------------------------------------------------------------

         "Liquidity Bank" means each bank from time to time party to the
Liquidity Agreement (other than the Agent acting in its capacity as the Agent
thereunder).

         "Liquidity Commitment" means, as to each Liquidity Bank, its commitment
under the Liquidity Agreement. The Liquidity Commitments, in the aggregate,
shall equal 102% of the Purchase Limit hereunder.

         "Liquidity Funding" means a purchase by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
a Receivable Interest.

         "Liquidity Termination Date" means the earlier to occur of the
following:

        (a)  the date on which the Liquidity Banks' Liquidity Commitments
expire, cease to be available to Blue Ridge or otherwise cease to be in full
force and effect; or

        (b)  the date on which a Downgrading Event with respect to a Liquidity
Bank shall have occurred and been continuing for not less than 30 days, and
either (i) the Downgraded Liquidity Bank shall not have been replaced by an
Eligible Assignee pursuant to the Liquidity Agreement, or (ii) the Liquidity
Commitment of such Downgraded Liquidity Bank shall not have been funded or
collateralized in such a manner that will avoid a reduction in or withdrawal of
the credit rating applied to the Commercial Paper to which such Liquidity
Agreement applies by any of the rating agencies then rating such Commercial
Paper.

"Lock-Box" means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

         "Loss Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of (a) a number specified in the First Amendment,
times (b) the highest three-month rolling average Default Ratio during the 12
Calculation Periods ending on the immediately preceding Cut-Off Date, times
(c) the Default Horizon Ratio as of the immediately preceding Cut-Off Date.

         "Material Adverse Effect" means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries,
(ii) the ability of any Seller Party to perform its obligations under this
Agreement or the Performance Guarantor to perform its obligations under the
Performance Undertaking, (iii) the legality, validity or enforceability of this
Agreement or any other Transaction Document, (iv) the Agent's security interest,
for the benefit of the Secured Parties, in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.

         "Material Originator" means an Originator that originates more than 20%
of the Receivables.

         "Material Subsidiary" means a Subsidiary whose total assets or total
income represents more than 5% of the consolidated assets or consolidated income
of any Seller Party and its respective Subsidiaries.

         "Monthly Report" means a report, in substantially the form of
Exhibit VIII hereto (appropriately completed), furnished by the Servicer to the
Agent pursuant to Section 8.5.

         "Monthly Reporting Date" means the 15th day of each month after the
date of this Agreement (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of any month as Agent may
request in connection with Section 8.5 hereof.

         "Moody's" means Moody's Investors Service, Inc.

         "Net Pool Balance" means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time reduced by the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Obligor Concentration Limit for such Obligor.

         "Obligor" means a Person obligated to make payments pursuant to a
Contract.

--------------------------------------------------------------------------------


         "Obligor Concentration Limit" means, at any time, in relation to the
aggregate Outstanding Balance of Receivables owed by any single Obligor and its
Affiliates (if any), the applicable concentration limit shall be determined as
follows for Obligors who have short term unsecured debt ratings currently
assigned to them by S&P and Moody's (or in the absence thereof, the equivalent
long term unsecured senior debt ratings), the applicable concentration limit
shall be determined according to the following table:

S&P Rating

--------------------------------------------------------------------------------

  Moody's Rating

--------------------------------------------------------------------------------

  Allowable % of
Eligible Receivables

--------------------------------------------------------------------------------

A-1+   P-1   10% A-1   P-1   8% A-2   P-2   6% A-3   P-3   3% Below A-3 or Not
Rated by either
S&P or Moody's   Below P-3 or Not
Rated by either
S&P or Moody's   2%

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody's, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of "Required Reserve," upon Seller's request
from time to time, the Agent may agree to a higher percentage of Eligible
Receivables for a particular Obligor and its Affiliates (each such higher
percentage, a "Special Concentration Limit" ), it being understood that any
Special Concentration Limit may be cancelled by the Agent upon not less than
five (5) Business Days' written notice to the Seller Parties.

         "Originator" means ADC Sales and each of its direct or indirect
wholly-owned Subsidiaries that thereafter enters into a Receivables Sale
Agreement.

         "Outstanding Balance" of any Receivable at any time means the then
outstanding principal balance thereof.

         "Participant" has the meaning set forth in Section 12.2.

         "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

         "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which Performance Guarantor sponsors or
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

         "Performance Guarantor" means ADC Telecom.

         "Performance Undertaking" means that certain Performance Undertaking,
dated as of December 12, 2001 by Performance Guarantor in favor of Seller,
substantially in the form of Exhibit IX, as the same may be amended, restated or
otherwise modified from time to time.

         "Person" means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

         "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which Performance Guarantor or any of its ERISA Affiliates sponsors or
maintains or to which Performance Guarantor or any of its ERISA Affiliates
makes, is making, or is obligated to make contributions and includes any Pension
Plan, other than a Plan maintained outside the United States primarily for the
benefit of Persons who are not U.S. residents.

--------------------------------------------------------------------------------


         "Pooled Commercial Paper" means Commercial Paper notes of Blue Ridge
subject to any particular pooling arrangement by Blue Ridge, but excluding
Commercial Paper issued by Blue Ridge for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by Blue Ridge.

         "Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

         "Proposed Reduction Date" has the meaning set forth in Section 1.3.

         "Purchase" means an Incremental Purchase or a Reinvestment.

         "Purchase Date" means each Business Day on which a Purchase is made
hereunder.

         "Purchase Limit" means $160,000,000 or such other amount specified in
the First Amendment.

         "Purchase Notice" has the meaning set forth in Section 1.2.

         "Purchase Price" means, with respect to any Incremental Purchase of a
Receivable Interest, the amount paid to Seller for such Receivable Interest
which shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Pool Balance
(less the Required Reserve) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Invested Amount determined as of the date of the
most recent Monthly Report, taking into account such proposed Incremental
Purchase.

         "Purchased Assets" means all of Seller's right, title and interest,
whether now owned and existing or hereafter arising in and to all of the
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.

         "Rating Agency Condition" means that Blue Ridge has received written
notice from S&P and Moody's that an amendment, a change or a waiver will not
result in a withdrawal or downgrade of the then current ratings on Blue Ridge's
Commercial Paper.

         "Receivable" means all indebtedness and other obligations owed to
Seller or any Originator (at the time it arises, and before giving effect to any
transfer or conveyance under a Receivables Sale Agreement) by any Obligor
organized under the laws of the United States of America or any of its political
subdivisions or domiciled in the United States of America or in which Seller or
an Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

         "Receivable Interest" means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Invested Amount, selected pursuant to the terms and conditions hereof
in (i) each Receivable arising prior to the time of the most recent computation
or recomputation of such undivided interest, (ii) all Related Security with
respect to each such Receivable, and (iii) all Collections with respect to, and
other proceeds of, each such Receivable. Each such undivided percentage interest
shall equal:

    IA + RR

--------------------------------------------------------------------------------


NPB    

--------------------------------------------------------------------------------

where:

        IA  = the Invested Amount of such Receivable Interest.

        NPB = the Net Pool Balance.

        RR  = the Required Reserve.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date. The variable
percentage represented by any Receivable Interest as computed (or deemed
recomputed) as of the close of the business day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.

         "Receivables Sale Agreement" means any Receivables Sale Agreement
entered into on or after the date hereof between an Originator, ADC Telecom as
Originator Agent and Seller, as the same may be amended, restated or otherwise
modified from time to time.

         "Records" means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.

         "Recourse Obligations" has the meaning set forth in Section 2.1.

         "Reduction Notice" has the meaning set forth in Section 1.3.

         "Regulatory Change" has the meaning set forth in Section 10.2(a).

         "Reinvestment" has the meaning set forth in Section 2.2.

         "Related Security" means, with respect to any Receivable:

          (i)  all of Seller's remaining interest (if any) in the inventory and
goods (including returned or repossessed inventory or goods), if any, the sale
of which by an Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

        (ii)  all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,

        (iii)  all guaranties, letters of credit, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

        (iv)  all service contracts and other contracts and agreements
associated with such Receivable,

        (v)  all Records related to such Receivable,

        (vi)  all of Seller's right, title and interest in, to and under the
applicable Receivables Sale Agreement in respect of such Receivable and all of
Seller's right, title and interest in, to and under the Performance Undertaking,

      (vii)  all of Seller's right, title and interest in and to the Demand
Advances, and

      (viii)  all proceeds of any of the foregoing.

"Required Liquidity Banks" means, at any time, Liquidity Banks with Liquidity
Commitments in excess of 50% of the aggregate amount of all Liquidity
Commitments.

--------------------------------------------------------------------------------

         "Required Notice Period" means the number of days required notice set
forth below applicable to the Aggregate Reduction indicated below:

Aggregate Reduction

--------------------------------------------------------------------------------

  Required Notice Period

--------------------------------------------------------------------------------

less than 25% of the Purchase Limit   2 Business Days greater than 25% of the
Purchase Limit   5 Business Days

         "Required Reserve" means, on any day during a Calculation Period, the
product of (a) the greater of (i) the Required Reserve Factor Floor and (ii) the
sum of the Loss Reserve, the Yield Reserve, the Dilution Reserve and the
Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.

         "Required Reserve Factor Floor" means, for any Calculation Period, the
sum (expressed as a percentage) of (a) a percentage specified in the First
Amendment plus (b) the product of the Adjusted Dilution Ratio and the Dilution
Horizon Ratio, in each case, as of the immediately preceding Cut-Off Date.

         "Restricted Junior Payment" means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans (as defined in the Receivables Sale
Agreements), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to any Originator or its Affiliates in reimbursement
of actual management services performed).

         "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

         "Secured Parties" means the Indemnified Parties.

         "Seller" has the meaning set forth in the preamble to this Agreement.

         "Seller Parties" means, collectively, (a) Seller, and (b) ADC Telecom,
at any time it is acting as Servicer or Performance Guarantor.

         "Servicer" means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

         "Servicing Fee" means, for each day in a Calculation Period:

        (a)  an amount equal to (i) the Servicing Fee Rate (or, at any time
while ADC Telecom or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between Seller and the Servicer on an arms' length
basis based on then prevailing market terms for similar services), times
(ii) the aggregate Outstanding Balance of all Receivables at the close of
business on the Cut-Off Date immediately preceding such Calculation Period,
times (iii) 1/360; or

        (b)  on and after the Servicer's reasonable request made at any time
when ADC Telecom or one of its Affiliates is no longer acting as Servicer
hereunder, an alternative amount specified by the successor Servicer not
exceeding (i) 110% of such Servicer's reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (ii) the number of days in the current Calculation Period.

"Servicing Fee Rate" means 1.0% per annum.

--------------------------------------------------------------------------------

         "Servicing Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of (a) the Servicing Fee Rate, times (b) a fraction,
the numerator of which is the highest Days Sales Outstanding for the most recent
12 Calculation Periods and the denominator of which is 360.

         "Settlement Date" means (A) the specific Business Day after each
Monthly Reporting Date specified in the First Amendment, and (B) the last day of
the relevant Interest Period in respect of each Receivable Interests funded
through a Liquidity Funding.

         "Settlement Period" means (A) in respect of each Receivable Interest
funded through the issuance of Commercial Paper, the immediately preceding
Calculation Period, and (B) in respect of each Receivable Interest funded
through a Liquidity Funding, the entire Interest Period of such Liquidity
Funding.

         "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

         "Tax Code" means the Internal Revenue Code of 1986, as the same may be
amended from time to time.

         "Terminating Tranche" has the meaning set forth in Section 4.3(b).

         "Transaction Documents" means, collectively, this Agreement, each
Purchase Notice, each Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the Fee Letter, each Subordinated Note
(as defined in the Receivables Sale Agreements) and all other instruments,
documents and agreements executed and delivered in connection herewith.

         "UCC" means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.

         "Unmatured Amortization Event" means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.

         "Wachovia" means Wachovia Bank, N.A. in its individual capacity and its
successors.

         "Yield" means for each Interest Period relating to a Receivable
Interest funded through a Liquidity Funding, an amount equal to the product of
the applicable Yield Rate for such Receivable Interest multiplied by the
Invested Amount of such Receivable Interest for each day elapsed during such
Interest Period, annualized on a 360 day basis.

         "Yield Rate" means, with respect to each Receivable Interest funded
through a Liquidity Funding, the LIBO Rate, the Alternate Base Rate or the
Default Rate, as applicable.

         "Yield Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of
the immediately preceding Cut-Off Date times (iii) a fraction the numerator of
which is the highest Days Sales Outstanding for the most recent 12 Calculation
Periods and the denominator of which is 360.

         All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10-kk



RECEIVABLES PURCHASE AGREEMENT
PRELIMINARY STATEMENTS
ARTICLE I. PURCHASE ARRANGEMENTS
ARTICLE II. PAYMENTS AND COLLECTIONS
ARTICLE III. COMMERCIAL PAPER FUNDING
ARTICLE IV. LIQUIDITY FUNDINGS
ARTICLE V. REPRESENTATIONS AND WARRANTIES
ARTICLE VI. CONDITIONS OF PURCHASES
ARTICLE VII. COVENANTS
ARTICLE VIII. ADMINISTRATION AND COLLECTION
ARTICLE IX. AMORTIZATION EVENTS
ARTICLE X. INDEMNIFICATION
ARTICLE XI. THE AGENT
ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS
ARTICLE XIII. MISCELLANEOUS
EXHIBIT I DEFINITIONS
